                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                CASE NUMBER 1:20CV66


JANE ROE,                                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
UNITED STATES OF AMERICA, et al.,             )
                                              )
       Defendants.                            )

                                     MOTION TO DISMISS

       Now Comes the United States, Judicial Conference of the United States, Administrative

Office of the United States Courts, United States Court of Appeals for the Fourth Circuit, Judicial

Council of the Fourth Circuit, Federal Public Defender’s Office, Chief Judge Roger L. Gregory in

his official capacity, Chief Judge Roslynn R. Mauskopf in her official capacity, Circuit Executive

James N. Ishida in his official capacity, Director James C. Duff in his official capacity, General

Counsel Sheryl L. Walter in her official capacity, and Federal Public Defender Anthony Martinez

in his official capacity, and hereby move to dismiss Plaintiff’s Complaint, pursuant to Fed. R. Civ.

P. 12(b)(1) and 12(b)(6), for lack of jurisdiction and failure to state a claim upon which relief can

be granted.

       In support of the Motion, a memorandum of law is contemporaneously filed herewith, and

incorporates the contents of the same by reference as if fully set forth herein.

       This the 8th day of June, 2020.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General




         Case 1:20-cv-00066-WGY Document 42 Filed 06/08/20 Page 1 of 2
                           CARLOTTA P. WELLS
                           Assistant Branch Director

                           s/Joshua Kolsky
                           JOSHUA M. KOLSKY
                           Trial Attorney
                           D.C. Bar No. 993430
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street NW Washington, DC 20005
                           Tel.: (202) 305-7664
                           Fax: (202) 616-8470
                           E-mail: joshua.kolsky@usdoj.gov

                           R. ANDREW MURRAY
                           UNITED STATES ATTORNEY

                           s/Gill P. Beck
                           GILL P. BECK
                           Assistant United States Attorney
                           N.C. State Bar No. 13175
                           Room 233, U.S. Courthouse
                           100 Otis Street
                           Asheville, North Carolina 28801
                           Phone: (828) 271-4661
                           Fax: (828) 271-4327
                           Email: Gill.Beck@usdoj.gov




Case 1:20-cv-00066-WGY Document 42 Filed 06/08/20 Page 2 of 2
